Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant office action having application number 16/916851, filed on June 30, 2020, has claims 1-18 pending in this application.

Drawings
The drawing filed on June 30, 2020 is accepted by the Examiner.

Allowable Subject Matter
Claims 1-18 are allowable over prior art of record.

Terminal Disclaimer
The Terminal Disclaimer is filed and approved on February 5, 2022.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Timothy D. Taylor, Reg. No. (76,643) on February 4, 2022. The application has been amended as follows:


In the claims:
1. 	(currently amended) A method for managing data storage and retrieval, the method operated within a database management system and comprising:

obtaining a data record that is stored or is to be stored in memory of the database management system;

determining whether a data confidence value of [[a]] the data record 

when the data confidence value is less than the data confidence threshold, generating a confidence data record based on the data record and the data confidence value; and

storing the confidence data record in memory of the database management system.

2.	(currently amended) The method of claim 1, wherein the data record further comprises:



3.	(original) The method of claim 2 further comprises:

interpreting one or more data points within the set of data columns to produce the data confidence value.

4.	(original) The method of claim 2, wherein the generating the confidence data record comprises: 

generating a confidence column based on the data confidence value.

5.	(original) The method of claim 4, wherein the generating the confidence data record further comprises:

appending the confidence column to the set of data columns subsequent to the set of data columns to produce the confidence data record.

6.	(currently amended) The method of claim 1 further comprises:

obtaining a second data record that is stored or is to be stored in memory of the database management system;

 the second data record is less than the data confidence threshold;

when the second data confidence value is less than the data confidence threshold, generating a second confidence data record based on the second data record and the second data confidence value; and

storing the second confidence data record in the memory.

7.	(original) The method of claim 1 further comprises:

retrieving a set of confidence data records from the memory, wherein the set of confidence data records includes the confidence data record; and

analyzing the set of confidence data records to produce a result, wherein the result includes a confidence level based on a corresponding data confidence value associated with a respective confidence data record of the set of confidence data records.

8.	(currently amended) The method of claim 1, wherein the determining whether the data confidence value of [[a]] the data record is less than the data confidence threshold comprises:

determining a data type associated with the data record; and



9.	(original) The method of claim 8, wherein the data type includes one or more of:

network traffic data; and
genomic base pairs of a genome sequence.
10. 	(currently amended) A database storage node of a database management system, the database storage node comprising:

memory;
an interface; and
a processing unit operably coupled to the memory and the interface, wherein the processing unit is operable to:

obtain a data record that is stored or is to be stored in memory of the database management system;

determine whether a data confidence value of [[a]] the data record 



store the confidence data record in memory of the database management system for storage therein.

11.	(currently amended) The database storage node of claim 10, wherein



12.	(original) The database storage node of claim 11, wherein the processing unit is further operable to:

interpret one or more data points within the set of data columns to produce the data confidence value.

13.	(original) The database storage node of claim 11, wherein the processing unit is further operable to generate the confidence data record by: 

generating a confidence column based on the data confidence value.

14.	(original) The database storage node of claim 13, wherein the processing unit is further operable to generate the confidence data record further by:

appending the confidence column to the set of data columns subsequent to the set of data columns to produce the confidence data record.

15.	(currently amended) The database storage node of claim 10, wherein the processing unit is further operable to:

obtain a second data record that is stored or is to be stored in memory of the database management system;

determine whether a second data confidence value of [[a]] the second data record is less than the data confidence threshold;

when the second data confidence value is less than the data confidence threshold, generate a second confidence data record based on the second data record and the second data confidence value; and

store the second confidence data record in the memory.

16.	(original) The database storage node of claim 10, wherein the processing unit is further operable to:

retrieve a set of confidence data records from the memory, wherein the set of confidence data records includes the confidence data record; and

analyze the set of confidence data records to produce a result, wherein the result includes a confidence level based on a corresponding data confidence value associated with a respective confidence data record of the set of confidence data records.

17.	(currently amended) The database storage node of claim 10, wherein the processing unit is further operable to determine whether the data confidence value of [[a]] the data record is less than the data confidence threshold by:

determining a data type associated with the data record; and

determining, based on the determined data type, the data confidence value of the data record is less than the data confidence threshold.

18.	(original) The database storage node of claim 17, wherein the data type includes one or more of:

network traffic data; and
genomic base pairs of a genome sequence.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:


The next closest prior art found for this application is Meadway et al. (US 20090182767 A1) which describes A distributed, object-oriented database engine utilizing independent, intelligent processing nodes as a cooperative, massively parallel system with redundancy and fault tolerance. Instead of using traditional methods of parallelism as found in most distributed databases, the invention utilizes a messaging system and a series of message processing nodes to determine where attributes and data files associated with objects are stored. The architecture is loosely coupled, each node independently determining if it manages or routes storage and retrieval requests.

The next closest prior art found for this application is Pednault et al. (US 20030176931 A1), which discloses to data mining and knowledge discovery. The invention specifically relates to a method for constructing segmentation-based predictive models, such as decision-tree 
Any individual or combination of any of these prior art does not explicitly taught or suggest the claimed invention of “determining whether a data confidence value of the data record is less than a data confidence threshold, wherein the data confidence value includes one or more of an estimate of an accuracy of data within the data record, an estimate of the accuracy of the data record, and an estimate of a reliability level of the data; when the data confidence value is less than the data confidence threshold, generating a confidence data record based on the data record and the data confidence value”, as disclosed in independent claims 1 and 10.
The dependent claims 2-9 and 11-18 are also distinct from the prior art for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  
Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noosha Arjomandi, whose telephone number is (571) 272-9784.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel, can be reached on (571) 272-3645.

/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167